Citation Nr: 0725929	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-19 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for removal of the thyroid, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from December 1966 to December 
1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  In 
January 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript has been included in the claims folder.

The veteran has raised a claim for entitlement to loss of use 
of a creative organ, as secondary to his service-connected 
diabetes mellitus (see the January 2007 VA Form 21-4138, 
Statement in Support of Claim).  That claim is hereby 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran contends that his service-connected diabetes 
mellitus caused a thyroid mass for which he underwent a 
partial thyroidectomy in 1993.  He asserts that he had 
presented to his private physician with complaints of a sore 
throat, and a thyroid mass was found.  Prior to undergoing 
the thyroidectomy, pre-operative blood work was done, and his 
diabetes mellitus was discovered.  

The Board notes that no VA examination has been conducted in 
order to determine whether the veteran's thyroid disorder, 
which appears to have necessitated the partial thyroidectomy, 
was etiologically related to his service-connected diabetes 
mellitus.  Such an opinion is needed, because the Board is 
prohibited from drawing its own medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Conduct a VA endocrinology examination 
(and any other special examinations deemed 
necessary) to ascertain the answers to the 
following questions.  The claims folder must 
be made available to the examiner(s) to 
review in conjunction with the 
examination(s), and it must be indicated in 
all examination report(s) that the claims 
folder was so reviewed 

a.  The examiner should render an opinion 
as to as to whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that the thyroid 
disorder which necessitated the veteran's 
partial thyroidectomy is/was causally or 
etiologically related to the service-
connected diabetes mellitus, or whether 
such a causal or etiological relationship 
is unlikely (i.e., less than a 50/50 
probability).

b.  The examiner(s) should also comment on 
whether the veteran currently has residual 
disability related to the thyroidectomy, 
to include any scars

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  If the examiner cannot 
answer any question posed without 
resorting to unsupported speculation, the 
examiner should so state.

d.  All indicated special studies deemed 
necessary must be conducted.  A complete 
rationale must be provided for any 
opinions expressed.  

2.  Once the above-requested development has 
been completed, the veteran's claim for 
service connection for removal of the thyroid 
must be readjudicated.  If the decision 
remains adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

